PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/352,119
Filing Date: 16 Apr 2014
Appellant(s): Migliavacca et al.



__________________
Andrew B. Freistein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/14/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13, 19-24, 26-28, 31-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Herwijnen et al, U.S. Patent Application Publication No. 2008/0108741 in view of Trksak et al, U.S. Patent Application Publication No. 2010/0330376 and EP 2,192,153.  
Van Herwijnen discloses a binding resin for a nonwoven fabric consisting of an aqueous starch based solution, a crosslinking agent of natural origin and a catalyst.  See paragraphs 0019 – 0027; 0032.  The starch can be a natural starch or one which has been subjected to control degradation or physical treatments.  See paragraph 0019-0025.  Since all the materials are the same as those claimed, it is presumed to meet the limitations of claim 26.  The nonwoven can comprise glass, cellulose, hemp, wool, jute, polyester, acrylic, nylon, mineral fibers, and metal fibers. The fibers can be made by a spunbonding process.  See paragraphs 0041 -0042.  The structures are useful in roofing, flooring and insulating applications.  See paragraph 0040.  The catalyst can be selected from those claimed in claims 23-24. See paragraph 0032.  The ratio of starch to crosslinking agent can be 95/5-35/65 which encompasses the claimed percentages by weight.  

Van Herwijnen differs from the claimed invention because it does not disclose the amount of catalyst relative to the amount of crosslinking agent and is silent as to the amount of catalyst present.  However, since it is well-known that a catalyst is present to facilitate and/or increase the rate of a chemical reaction but not to form a part of the final reaction product, the person of ordinary skill in the art would have been able to select the amount of catalyst which increased the rate of the reaction of Van Herwijnen without using any excess catalyst, since there is always a motivation to use only a sufficient amount of any component for reasons of efficiency and economy.  Further, Trksak teaches that catalysts can be employed in the formation of formaldehyde-free starch based binders in amounts of 1-10 percent of the total weight of the binder.  See paragraph 0045.  Since the crosslinking agent can be present in amounts of as little as 5 percent of the binder and the catalyst can be present in amounts of 1-10 percent of the binder, the proportions of catalyst and crosslinking agent would be within the ranges as claimed when applying the teaching of Trksak to the composition of Van Herwijnen.  
For purposes of the art rejection, any material which is made of chemical elements where at least the elements are found in nature are considered natural.  No other definition is given to the term natural in the specification.  
With regard to claims 27-28, Van Herwijnen is silent as to the particular properties of tensile deformation and Young’s modulus, it would have been obvious to one of ordinary skill in 
With regard to claim 29, as set forth above,  Van Herwijnen teaches incorporating other fibers into the support, including synthetic fibers.  See paragraphs 0041-0042.  
With regard to the claims as amended, Van Herwijnen does not disclose that the binder is applied to a substrate consisting of PET fibers.    
However, EP ‘153 teaches that it was known to use various types of fibers to make up nonwoven fabrics which will be treated with binders comprising starch based binders, including nonwovens which consist of glass and which consist of polyethylene terephthalate, (PET), wherein the fabrics are used as backings for carpets and as roofing sheets.  The fabrics must have good mechanical stability, perforation strength and tensile strength, as well as resistance to thermal stress during the application of coatings such as bitumen.  See paragraphs 0001-0003; 0072-0074, 0080-0082.  
Therefore, it would have been obvious to have employed other substrates such as PET nonwovens as taught by EP ‘153 as the substrate in Van Herwijnen, in view of the teaching of EP ‘153 that it was known in the art to use such nonwovens as alternatives to glass fiber nonwovens as fabrics which are coated with binders comprising starch and used in various applications including roofing. 
(2) Response to Argument
 Appellant argues that Van Herwijnen does not teach PET fibers as a support and instead only teaches glass fibers and teaches away from using any other fibers than glass fibers.

Appellant argues that Van Herwijnen teaches away from adding other fibers than glass because Van Herwijnen states that such fibers should be added only if they do not adversely affect the product.  However, this is not a teaching away from adding any fibers other than those that adversely affect the product and there is nothing on the record to show that employing PET fibers would adversely affect the product, ( a nonwoven in combination with the binder taught by Van Herwijnen).  Further, as set forth above, Van Herwijnen already teaches that polyester fibers may be used as the substrate and the claims of Van Herwijnen recite fibers generally and are not limited to a particular type of fibers. 
Appellant argues that the position of the Office is contradictory for stating that chemistry is an unpredictable art while also maintaining that the person of ordinary skill employing  a particular type of fibers, (PET fibers which are a type of polyester fibers),  as the substrate to which the binder of Van Herwijnen is applied would have had a reasonable expectation of success.  However, as set forth above, Van Herwijnen is not limited to a particular type of fibers.  Further, there does not appear to be chemical reactions occurring 
     Appellant argues that EP ‘153 does not cure the deficiency of Van Herwijnen because the binder of EP ‘153 is not starch based.  However, the binder of EP ‘153 does include a starch binder in combination with carboxylic acids  and is also useful for roofing applications and therefore one of ordinary skill in the art would have had a reasonable expectation that the substrate of EP ‘153 would be useful as a substrate for the similar binder of Van Herwijnen in order to provide a structure with the improved properties disclosed for the PET substrate of EP ‘153.  Further, while Appellant argues that an additive in a binder does not by definition contribute to the binding, any element in a composition would necessarily have an effect on the composition.  Also, the rejection does not contemplate modifying the binder composition of Van Herwijnen but only states that EP ‘153 further establishes that binders including starches in combination with carboxylic acids which are useful in roofing applications can be successfully used as binders for other types of fibrous substrates than glass, such as PET fiber nonwoven substrates. 
Appellant argues that the binder of EP ‘153 is not the same as the claimed binder.  However, the rejection does not contemplate modifying the binder but rather that one of ordinary skill in the art would have had a reasonable expectation that a PET substrate could have been used with the binder of Van Herwijnen in order to obtain the improved properties and heat resistance disclosed by EP ‘153.  Further, EP ‘153 establishes that the same binders 
 EP ‘153 teaches applying such binders to substrates which consist of glass fibers and to substrates which consist of PET fibers, and thus one of ordinary skill considering the EP ‘153 reference in combination with the Van Herwijnen reference would have had a reasonable expectation that the binder of Van Herwijnen would also be useful as a binder for other substrates such as PET fibers, which are a type of polyester fiber. 
	Appellant argues that since EP ‘153 only employs glass fiber nonwovens in the examples, the teaching of EP ‘153, which clearly and unequivocally states that the binder is also useful for PET fiber nonwovens in only speculative.  However, the entire reference is available as prior art, not only the examples, and there is no requirement that the examples include every possible variation which is clearly taught in the reference itself.  Further, EP ‘153 sets forth the benefits from using a PET nonwoven substrate and therefore EP ‘153 clearly teaches employing a PET nonwoven substrate, even if it does not include an example with a PET nonwoven substrate.   
	Appellant argues that the amount of crosslinking agent is critical.  However, Van Herwijnen teaches that the ratio of starch to crosslinking agent can be 95/5-35/65 which encompasses the claimed percentages by weight. Appellant argues that Van Herwijnen teaches 
Appellant argues that the particular amount of crosslinking agent produces unexpected results in terms of superior elongation at break, mechanical stability and adhesion to polyester due to the recited amount of crosslinking agent.  However, considering the Declaration filed 5/3/19, the Declaration exemplifies values at 12 and 17% by weight of starch which are in the middle of the claimed range, while the comparative values are at 35%, 50% and 80%.  MPEP 716.02(d) states that to demonstrate the criticality of a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  The showing must establish that the unexpected results occur over the entire claimed range.  In this case, the range of 12-17% is compared to values which are significantly higher than the upper end  point of the claimed range, and no values which are near the lower or upper end points, either within or outside the range are tested.  Further, with regard to examples C4 and C5, example C4 is not commensurate in scope with the claimed because only particular materials are tested while the claims are generic and because the claims extend over a range while example C4 contains only one value.  Also, the composition between example C4 and comparative example differs by more than the amount of crosslinker by weight of starch, since in C4 more starch is used as a starting material,  so the two compositions are not otherwise identical, so meaningful comparison is difficult, because it is not clear whether any differences result because of the difference in the amount of crosslinking agent or in the different amount of dry starch.  Further,  note that in examples C1-C3 relative to the inventive example C0, many of the values for tensile elongation differ by only 0.03% and 
     	Appellant argues that the amount of catalyst would not have been obvious.  However, with regard to the catalyst, as set forth above, since a catalyst is provided to initiate or quicken a reaction without being part of the reaction, the person of ordinary skill will always seek to provide the least amount which will successfully initiate the reaction without using excess.   Since it is well-known that a catalyst is present to facilitate and/or increase the rate of a chemical reaction but not to form a part of the final reaction product, the person of ordinary skill in the art would have been able to select the amount of catalyst which increased the rate of the reaction of Van Herwijnen without using any excess catalyst, since there is always a motivation to use only a sufficient amount of any component for reasons of efficiency and economy.  Further,  Trksak  teaches that catalysts can be employed in the formation of formaldehyde-free starch based binders in amounts of 1-10 percent of the total weight of the binder.  See paragraph 0045.  Since the crosslinking agent can be present in amounts of as little as 5 percent of the binder and the catalyst can be present in amounts of 1-10 percent of the binder, the proportions of catalyst and crosslinking agent would be within the ranges as claimed when applying the teaching of Trksak to the composition of Van Herwijnen.   Appellant argues that there would be no reason to modify the amount of catalyst in  Van Herwijnen as taught by Trksak.  However, since Van Herwijnen is silent as to the exact amount of catalyst, one of ordinary skill would have had reason to look to the prior art and similar compositions and thus would have been motivated to employ the proportions taught by Trksak in the composition of Van Herwijnen with a reasonable expectation of success.  

	Appellant argues that the properties at 180 degrees C would not have been obvious and are highly unexpected and advantageous because PET fibers are delicate and are not expected to be stable at 180 degrees C.  However, as set forth above, EP ‘153 teaches that PET substrates have excellent resistance to thermal stress during application of coating such as bitumen.  Also, note that PET has a melting point of about 260 degrees Celsius.  Therefore, there would be every reason to expect it to be stable at temperatures of 160-210 degrees C.  
	With regard to claims 19 and 34, Appellant advances the same arguments as set forth with regard to the independent claims. These arguments are addressed above.  
	With regard to claims 20 and 35, Appellant argues that they recite the use in the field of construction, flooring, thermal insulation or soundproofing.  However, all the references are also drawn to roofing materials, which are used in construction.
	With regard to claims 21 and 36, Appellant argues they should be reversed for the reasons advanced with regard to the independent claims.  These arguments are addressed above.   Further, with regard to the Declaration, as set forth above, the Declaration does not 
	With regard to claims 22 and 37, Appellant argues the rejection should be reversed for the reasons advanced with regard to the independent claims, which are responded to above.  Further, Appellant argues that the references do not provide a reason to use the catalyst in the narrower range.  However, the Trksak reference provides a teaching of suitable amounts of catalyst for use in similar binder systems.  Further, while Appellant states that the range claimed is critical, there is no evidence establishing the criticality of the range and Van Herwijnen as modified by Trksak teaches a range which encompasses the claimed values.
	With regard to claims 23-24 and 38-39, Appellant argues that the rejection should be reversed for the same reasons advanced with regard to the independent claims.  These arguments are addressed above.  
	With regard to claims 26 and 40, Appellant argues that the rejection should be reversed for the same reasons as set forth with regard to the independent claims.  These arguments are addressed above.  Further, it is noted that the binder of Van Herwijnen is also formaldehyde free.  Additionally, the claims do not recite that the binder consists of 100%  natural sustainable raw materials.  These limitations do not appear in the claims and therefore cannot be a rationale for patentability.
	With regard to claims 27 and 41, Appellant argues that the rejection should be reversed for the same reasons as set forth with regard to the independent claims.  These arguments are addressed above.  Appellant further argues that the tensile deformation is an indicator of 
	With regard to claims 28 and 42, Appellant argues that the rejection should be reversed for the same reasons as set forth with regard to the independent claims.  These arguments are addressed above.  Appellant further argues that the Young’s modulus  is an indicator of mechanical strength and the showing in the specification comparing the invention to a standard establishes unexpected results.  However, the comparative fabric is impregnated with a styrene/acrylate/melamine resin, while the inventive fabric was impregnated with a particular starch based solution.  It is not clear how the standard was selected, in that the standard is not the closest prior art, since the standard is not a starch based binder composition, as taught, for example, in Van Herwijnen.  Therefore, while the specification shows exemplary fabrics having the Young’s modulus, it does not establish that the claimed Young’s modulus is an unexpected property, or compare the inventive fabric to the closest prior art to establish any unexpected results.

	With regard to claims 32 and 44, Appellant argues that the rejection should be reversed for the same reasons as set forth with regard to the independent claims.  These arguments are addressed above.  Also,   Van Herwijnen teaches the claimed carboxylic acids.  See claims 6 and 7 of Van Herwijnen.
	With regard to claims 45 and 46, Appellant argues that the rejection should be reversed for the same reasons as set forth with regard to the independent claims.  These arguments are addressed above.  Appellant argues that a native starch or a starch subject to controlled degradation would not have been obvious from the references applied.  However, Van Herwijnen teaches the starch can be a natural starch or one which has been subjected to control degradation or physical treatments.  See paragraph 0019-0025.  

For the above reasons, it is believed that the rejections should be sustained.

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        	
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787             
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.